Kane, J. (concurring in part and dissenting in part).
Although I agree with the majority’s decision in proceeding No. 1,1 disagree with their conclusion in proceeding No. 2 and would affirm that judgment. It is my view that the marking on the emergency ballot by Clifford W. Gotten should be accepted as a vote for respondent Nelson Williams, Jr. Concededly, the marking crossed the corner of the box, indicating a vote for Williams, and Cotten’s affidavit submitted in this proceeding conclusively established his intent to cast such a vote. Moreover, an examination of the actual ballot fully corroborates his expressed intent. Admittedly, it is unusual to have available the identity of any voter using a paper ballot, but once that identity is known, there is no reason to exclude an expression of intent evidenced by a sworn statement in a formal proceeding when that vote is critical to the outcome of an election. A similar procedure received judicial approval following a dispute concerning the outcome of a primary election (Matter of Farano v Monahan, 79 Misc 2d 648, affd 46 AD2d 695, affd 35 NY2d 729). Accordingly, such approval must be forthcoming in the case of a general election.